     Case 3:17-cv-01112-JLS-NLS Document 110 Filed 06/27/19 PageID.3723 Page 1 of 6



 1     J. MARK WAXMAN (SBN 58579)                  ROBERT L. TEEL (SBN 127081)
          mwaxman@foley.com                          lawoffice@rlteel.com
 2
       NICHOLAS J. FOX (SBN 279577)                LAW OFFICE OF ROBERT L. TEEL
 3        nfox@foley.com                           1425 Broadway, Mail Code: 20-6690
       FOLEY & LARDNER LLP                         Seattle, Washington 98122
 4     3579 VALLEY CENTRE DRIVE, SUITE 300         T: 866. 833.5529 // F:855.609.6911
       SAN DIEGO, CA 92130
 5     T: 858.847.6700 // F: 858.792.6773
 6
       EILEEN R. RIDLEY (SBN 151735)               GEOFFREY M. RAUX (pro hac vice)
 7       eridley@foley.com                           graux@foley.com
       ALAN R. OUELLETTE (SBN 272745)              FOLEY & LARDNER LLP
 8       aouellette@foley.com                      111 Huntington Ave.
       FOLEY & LARDNER LLP                         Boston, MA 02199-7610
 9     555 California Street, Suite 1700           T: 617.342.4000 // F: 617.342.4001
10     San Francisco, CA 94104-1520
       T: 415.434.4484 // F: 415.434.4507
11
   Attorneys for Plaintiffs SYLVESTER OWINO,
12 JONATHAN GOMEZ, and the Proposed Class(es)

13                          UNITED STATES DISTRICT COURT
14                       SOUTHERN DISTRICT OF CALIFORNIA
15 SYLVESTER OWINO and JONATHAN                )   Case No. 3:17-CV-01112-JLS-NLS
   GOMEZ, on behalf of themselves and all      )
16 others similarly situated,                  )   CLASS ACTION
                              Plaintiffs,      )
17                                             )   NOTICE REGARDING PUBLICLY
                vs.                            )   FILED EXHIBITS TO
18                                             )   DECLARATION OF EILEEN R.
      CORECIVIC, INC.,                         )   RIDLEY IN SUPPORT OF
19                                             )   PLAINTIFFS’ MOTION FOR
                                   Defendant. )    PARTIAL SUMMARY JUDGMENT
20                                             )   [PER COURT ORDER DKT. NO. 107]
                                               )
21    CORECIVIC, INC.,                         )
                            Counter-Claimant, ))   Date: August 22, 2019
22                                                 Time: 2:00 p.m.
                                               )   Place: Courtroom 4D
23                                             )
                   vs.                         )
24                                             )
      SYLVESTER OWINO and JONATHAN )               Judge: Hon. Janis L. Sammartino
25    GOMEZ, on behalf of themselves and all )     Magistrate: Hon. Nita L. Stormes
      others similarly situated,               )
26
                          Counter-Defendants. ))
27                                             )
28


                                                            Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 110 Filed 06/27/19 PageID.3724 Page 2 of 6



 1           Per Court Order (D.I. 107), the following exhibits to the Declaration of Eileen R.
 2    Ridley In Support of Plaintiffs’ Motion For Partial Summary Judgement are being publicly
 3    filed by Plaintiffs:
 4           1.     Attached hereto as Exhibit 5 is a true and correct copy of the OMDC Inmate
 5    Detainee Employment System Policy (2015), Policy No. 19-100. The document was
 6    produced during this litigation by CoreCivic at CCOG00076707 – 12.
 7           2.     Attached hereto as Exhibit 6 is a true and correct copy of OMDC’s Inmate
 8    Detainee Employment System Policy (2017), Policy No. 19-100. The document was
 9    produced during this litigation by CoreCivic at CCOG00002817 – 22.
10           3.     Attached hereto as Exhibit 7 is a true and correct copy of San Diego
11    Correctional Facility’s (“SDCF”) Inmate/Detainee Employment System (Policy No. 19-
12 100) (2011).        The document was produced during this litigation by CoreCivic at
13 CCOG00030898 – 900.

14           4.     Attached hereto as Exhibit 8 is a true and correct copy of the California City
15    Correctional Facility’s (“CCCF”) Inmate/Resident Work Assignment Participation Policy
16    (Policy No. 19-100) (2010).      The document was produced during this litigation by
17    CoreCivic at CCOG00022965 – 69.
18           5.     Attached hereto as Exhibit 9 is a true and correct copy of SDCF’s
19    Work/Program Guidelines (2008). The document was produced during this litigation by
20 CoreCivic at CCOG00030893 – 897.

21           6.     Attached hereto as Exhibit 10 is a true and correct copy of SDCF’s Removal
22    From Work Detail Form. The document was produced during this litigation by CoreCivic
23    at CCOG00030913.
24           7.     Attached hereto as Exhibit 21 is a true and correct copy of SDCF’s
25    Inmate/Detainee Pre-Assignment Training Record. The document was produced during
26    this litigation by CoreCivic at CCOG00030655.
27    ///
28    ///


                                                 -1-          Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 110 Filed 06/27/19 PageID.3725 Page 3 of 6



 1          8.    Attached hereto as Exhibit 22 is a true and correct copy of CCCF’s Control
 2    of Hazardous Chemicals Policy (2006). The document was produced during this litigation
 3    by CoreCivic at CCOG00035159 – 68.
 4          9.    Attached hereto as Exhibit 23 is a true and correct copy of CoreCivic’s Work
 5    Program Guidelines (Policy No. 18-100CC) (2013) and Approved Work Program
 6    Assignments for OMDC (2017). The document was produced during this litigation by
 7    CoreCivic at CCOG00026287 – 94.
 8          10.   Attached hereto as Exhibit 24 is a true and correct copy of CoreCivic’s Work
 9    Program Guidelines (Policy No. 18-100CC) (2016) and Approved Work Program
10    Assignments for OMDC (2016). The document was produced during this litigation by
11    CoreCivic at CCOG00027955 – 61.
12          11.   Attached hereto as Exhibit 26 is a true and correct copy of OMDC’s Buffer
13    Job Description. The document was produced during this litigation by CoreCivic at
14    CCOG00025899.
15          12.   Attached hereto as Exhibit 27 is a true and correct copy of OMDC’s Dining
16    Hall Porter Job Description.   The document was produced during this litigation by
17    CoreCivic at CCOG00025902.
18          13.   Attached hereto as Exhibit 28 is a true and correct copy of OMDC’s Laundry
19    Job Description. The document was produced during this litigation by CoreCivic at
20    CCOG00025900.
21          14.   Attached hereto as Exhibit 29is a true and correct copy of OMDC’s Pod
22    Porter Job Description. The document was produced during this litigation by CoreCivic at
23    CCOG00025903.
24          15.   Attached hereto as Exhibit 30 is a true and correct copy of OMDC’s
25    Recreation Windows and Doors Job Description. The document was produced during this
26    litigation by CoreCivic at CCOG00025901.
27    ///
28    ///


                                              -2-          Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 110 Filed 06/27/19 PageID.3726 Page 4 of 6



 1          16.   Attached hereto as Exhibit 31 is a true and correct copy of OMDC’s Shower
 2    Porter Job Description. The document was produced during this litigation by CoreCivic at
 3    CCOG00025904.
 4          17.   Attached hereto as Exhibit 32 is a true and correct copy of OMDC’s Food
 5    Service Operations Policy (2017). The document was produced during this litigation by
 6 CoreCivic at CCOG00002672 – 99.

 7          18.   Attached hereto as Exhibit 33 is a true and correct copy of OMDC’s “Kitchen
 8    Workers” Memorandum Dated July 11, 2016. The document was produced during this
 9    litigation by CoreCivic at CCOG00025711.
10          19.   Attached hereto as Exhibit 34 is a true and correct copy of OMDC’s “Town
11    Hall – Kitchen Workers” Memorandum Dated October 3, 2016. The document was
12    produced during this litigation by CoreCivic at CCOG00027854 – 55.
13          20.   Attached hereto as Exhibit 35 is a true and correct copy of OMDC’s “Kitchen
14    Worker Rules, Numbers, Work Times and Incentives” Memorandum Dated October 19,
15 2016. The document was produced during this litigation by CoreCivic at CCOG00026600

16 – 01.

17          21.   Attached hereto as Exhibit 36 is a true and correct copy of SDCF’s Food
18    Service Operations Policy (2010). The document was produced during this litigation by
19    CoreCivic at CCOG00030620 – 53.
20          22.   Attached hereto as Exhibit 37 is a true and correct copy of CCCF’s Food
21    Service Operations Policy (2011). The document was produced during this litigation by
22    CoreCivic at CCOG00035169 – 91.
23          23.   Attached hereto as Exhibit 41 is a true and correct copy of excerpts from
24    Plaintiff Sylvester Owino’s detainee files. The document was produced during this
25    litigation by CoreCivic at CCOG00025333 – 532.
26    ///
27    ///
28    ///


                                              -3-          Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 110 Filed 06/27/19 PageID.3727 Page 5 of 6



 1          24.   Attached hereto as Exhibit 42 is a true and correct copy of excerpts from
 2    Plaintiff Jonathan Gomez’s detainee files. The document was produced during this
 3    litigation by CoreCivic at CCOG00025257 – 332.
 4
      DATED: June 27, 2019                 FOLEY & LARDNER LLP
 5                                         J. Mark Waxman
 6                                         Eileen R. Ridley
                                           Geoffrey M. Raux
 7                                         Nicholas J. Fox
                                           Alan R. Ouellette
 8

 9

10                                         /s/ Nicholas J. Fox
                                           Nicholas J. Fox
11                                         Attorneys for Plaintiffs SYLVESTER OWINO,
                                           JONATHAN GOMEZ, and the Proposed
12                                         Class(es)
13
                                           LAW OFFICE OF ROBERT L. TEEL
14                                         Robert L. Teel
                                             lawoffice@rlteel.com
15                                         1425 Broadway, Mail Code: 20-6690
                                           Seattle, Washington 98122
16
                                           Telephone: (866) 833-5529
17                                         Facsimile: (855) 609-6911
18                                         Attorneys for Plaintiffs SYLVESTER OWINO,
                                           JONATHAN GOMEZ, and the Proposed
19                                         Class(es)
20

21

22

23

24

25

26

27

28


                                             -4-         Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 110 Filed 06/27/19 PageID.3728 Page 6 of 6



 1                              CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and
 3 foregoing document has been served on June 27, 2019, to all counsel of record who are

 4 deemed to have consented to electronic service via the Court’s CM/ECF system per Civil

 5 Local Rule 5.4.

 6

 7                                         /s/ Nicholas J. Fox
 8                                         Nicholas J. Fox

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            -5-           Case No. 17-CV-01112-JLS-NLS
